After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been affirmed in part and reversed in part, and the cause remanded, by the Supreme Court of Alabama. Ex parte State Department of Revenue, 792 So.2d 380 (AIa.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, we reverse the summary judgment in favor of Clay J. Calhoun, and remand the cause for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.